UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1767



CHARLES DAVIS BURRELL,

                                            Plaintiff - Appellant,

          versus


C. J. JACKSON,

                                             Defendant - Appellee.



                            No. 03-1768



CHARLES DAVIS BURRELL,

                                            Plaintiff - Appellant,

          versus


C. J. JACKSON,

                                             Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-03-198-3)


Submitted:   November 26, 2003              Decided:    May 14, 2004


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Charles Davis Burrell, Appellant Pro Se. Edward Meade Macon, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Charles Davis Burrell appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint and

entering a pre-filing injunction.          We have reviewed the record and

find no reversible error.        Accordingly, we affirm for the reasons

stated   by    the   district   court.      See   Burrell   v.   Jackson,   No.

CA-03-198-3 (E.D. Va. filed Apr. 21, 2003 & entered Apr. 22, 2003;

May 9, 2003). We deny Burrell’s motion for appointment of counsel.

We   dispense    with   oral    argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 3 -